DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/982,241 filed on 09/18/2020. Claims 1-20 are pending in the office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mrugalski et al., (U.S. Pub. 2016/0245863).
With respect to claims 1 and 11: Mrugalski discloses one or more computer-readable medium media storage computer-executable instruction for causing a computer to perform a method (‘863, par. 11, par. 13), method comprising: 

scan chains comprising scan cells, the scan chains configured, in a test mode, to shift in test patterns, apply the test patterns to the circuit, capture test responses of the circuit, and shift out the test responses (‘863, fig. 1, fig. 3-4, par. 31-32); 
a controller comprising storage circuitry, the controller configured to generate a bit-inverting signal based on child test pattern information stored in the storage circuitry (‘863, fig. 3, controller 320 par. 40-41, “controller 320 configured to invert output of the decompressor 310 at one or more predetermined scan shift clock cycles based on control data stored on chip (i.e., storage circuitry)”); and 
bit-inverting circuitry coupled to the controller (‘863, par. 39, “complementing (e.g., inverting or flipping) bits (e.g., all bits)”, fig. 5, inverter 560), the bit-inverting circuitry configured to invert bits of a parent test pattern associated with a plurality of shift clock cycles based on the bit-inverting signal to generate a child test pattern during a shift operation (‘863, fig. 5, inverter 560, a parent test pattern 510, and child test patterns 520-550, par. 44-45, “multiple scan shift lock cycle”), wherein the plurality of shift clock cycles for bit inverting occur every m shift clock cycles, and the child test pattern information comprises information of m and location of the plurality of shift clock cycles in the shift operation (‘863, par. 43, “the complement signal 470 is set to 1 (i.e., m) for a single clock cycle period … during each of the times a parent pattern seed is applied, bits corresponding to a single scan shift clock cycle are inverted”, and also fig. 5, child test patterns 520-550, par. 44, “the inverter 560 at each of the child test patterns 
With respect to claims 2 and 12: Mrugalski discloses the system recited in claim 1, wherein m is the same for all of child patterns for all of parent test patterns of a test set (‘863, par. 43, “the complement signal 470 is set to 1 (i.e., m) for a single clock cycle period … during each of the times a parent pattern seed is applied, bits corresponding to a single scan shift clock cycle are inverted” and par. 44-45, par. 59, “a single scan shift clock cycle are inverted to derive each child test pattern”).
With respect to claims 3 and 13: Mrugalski discloses the system recited in claim 1, wherein the parent test pattern and the location of the plurality of shift clock cycles in the shift operation are determined by a test pattern generation software tool (‘863, par. 34, ATPG software that generates compressed pattern, fig. 4 and par. 44, where bits are inverted), the test pattern generation software tool performing a pattern generation process comprising: performing a circuit structural analysis first to identify supergates, running an automatic test pattern generation (ATPG) process using the supergates to determine parent test patterns, and generating child test patterns for the parent test patterns (‘863, par. 31, par. 33-35).
With respect to claims 4 and 14: Mrugalski discloses the system recited in claim 3, wherein the pattern generation process further comprises: performing pattern reordering, and saving effective child test patterns (‘863, par. 35, “reordering” and par. 43, the list effective cycles kept in another on-chip memory”).
With respect to claims 5 and 15: Mrugalski discloses the system recited in claim 1, further comprising: test pattern decompressing circuitry, test pattern decompressing 
With respect to claims 6 and 16: Mrugalski discloses the system recited in claim 5, wherein the inverting bits is performed in the test pattern decompressing circuitry (fig. 4, par. 39, par. 42-43).
With respect to claims 7 and 17: Mrugalski discloses the system recited in claim 5, wherein the test pattern decompressing circuitry comprises a ring generator and a phase shifter (‘863, par. 42, fig. 4, the ring generator 410 and the phase shifter 420).
With respect to claims 8 and 18: Mrugalski discloses the system recited in claim 7, wherein the inverting bits is performed by XOR gates inserted between the ring generator and the phase shifter (‘863, fig. 4, par. 42, “n two-input XOR gates 450 are placed/inserted between the ring generator 410 and the phase shifter 420).
With respect to claims 9 and 19: Mrugalski discloses the system recited in claim 1, wherein the storage circuitry comprises a first register for storing information of m and a second register for storing information of location of the plurality of shift clock cycles in the shift operation (‘863, fig. 3, par. 40, controller 320, storage/registers 330 and 340 and fig. 4, par. 43).
With respect to claims 10 and 20: Mrugalski discloses the system recited in claim 9, wherein the controller further comprises a down counter, the down counter being coupled to outputs of the second register, and the bit-inverting signal is generated based on combining outputs of the down counter and outputs of the first register (‘863, fig. 4, 460 and counter 490).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851